Title: Board of Visitors, University of Virginia, 12 July 1833
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        A quorum of the Board was not formed untill Friday, July 12th. when John H. Cocke & Joseph C. Cabell appeared and took their seats.
                        A communication from Mr. Madison, Rector was received, apprising the board of his inability to attend their
                            session; whereupon Joseph C. Cabell was elected Rector pro tempore.
                        The following committees were then appointed, viz
                        Of Inspection; Messrs. Cabell, Cocke, and Randolph.
                        Of Finance; Messrs. Johnson & Broadnax.
                        To Examine The Proctor’s & Bursar’s accounts; Messrs. Broadnax & Mason.
                        The remainder of the day was taken up in reading the Chairman’s book.
                        The Board then adjourned until tomorrow morning 5. O.Clock
                        
                            
                                
                            
                        
                    